ROBERTS, Justice,
dissenting.
The Secretary of the Department of Community Affairs, adopting the unanimous report of an administrative hearing panel,1 determined that a grant of State assistance to support the development of another neighborhood park in Upper St. Clair2 would not meet pressing community needs. Additionally, in light of the hearing panel’s conclusion that, *563as a result of restrictive zoning, “close to eighty percent of the families in [the Pittsburgh region] cannot think of living in Upper St. Clair,” the Secretary determined that the Township failed to show it was not an exclusionary community.3 The Secretary therefore concluded that the State assistance for local park development in Upper St. Clair was not advisable.4 On Upper St. Clair’s appeal, the Commonwealth Court reversed, ordering the Department to approve the Township’s application for park funds. Judge Kramer dissented because he believed that the Department, in the exercise of its discretion, had acted properly in denying the Township’s application. I share Judge Kramer’s views and dissent from the majority opinion affirming the Commonwealth Court. The Department of Community Affairs, consistent with the Land and Water Reclamation Act, Act of January 19, 1968, P.L. (1967) 996, 32 P.S. § 5101 et seq. (Supp.1977), has discretion to withhold Project 500 funds from a community when it believes the funds might be better used elsewhere or because the community is “exclusive,” whether or not the community is unconstitutionally exclusionary. This Court should reverse the Commonwealth Court and uphold the validity of the discretionary action of the Department of Community Affairs in denying Upper St. Clair’s application.
This case does not present a broad question of constitutional law but the narrow question of the validity of an exercise of discretion by an administrative agency. An appellate court’s scope of review of such an order is limited.5 It is well established that
*564“courts will not review the actions of governmental bodies or administrative tribunals involving acts of discretion, in the absence of bad faith, fraud, capricious action or abuse of power; they will not inquire into the wisdom of such actions or into the details of the manner adopted to carry them into execution. It is true that the mere possession of discretionary power by an administrative body does not make it wholly immune from judicial review, but the scope of that review is limited to the determination of whether there has been a manifest and flagrant abuse of discretion or a purely arbitrary execution of the agency’s duties or functions. That the court might have a different opinion or judgment in regard to the action of the agency is not a sufficient ground for interference; judicial discretion may not be substituted for administrative discretion.”
Blumenschein v. Pittsburgh Housing Authority, 379 Pa. 566, 573, 109 A.2d 331, 335 (1954) (emphasis in original). See Commonwealth v. Harmar Coal Co., 452 Pa. 77, 100, 306 A.2d 308, 320 (1973).
The Department of Community Affairs has discretion in distributing the funds available under the Land and Water Conservation and Reclamation Act, Act of January 19, 1968, P.L. (1967) 996, 32 P.S. §§ 5101 et seq. (Supp.1977). Section 5116(b)(V) reads in pertinent part:
“The Department of Community Affairs shall be empowered to promulgate rules and regulations, undertake studies and employ personnel and consultants and provide grants to political subdivisions to undertake studies as necessary in order to properly administer this act and to determine the recreation and park needs of political subdi*565visions and the advisability of granting State aid.” (Emphasis added.)
As Judge Kramer said in his dissent:
“The statute does not say to me that, like a special exception in a zoning case, once the political subdivision submits an application it is automatically entitled to the funds. If that were the case, then one political subdivision could submit an application which would utilize the entire State funds available and no other political subdivision would be able to obtain any funds for its needs. Clearly the legislative intent was to place the granting of such funds within the discretion of the Secretary, and an appellate court should only interfere if the record discloses an arbitrary, capricious, unreasonable or unfair refusal.”
Upper St. Clair v. Commonwealth, 13 Cmwlth. 71, 84, 317 A.2d 906, 913 (1974) (Kramer, J., dissenting).
The statute, as quoted above, does not, as the majority intimates, direct the Department to allocate funds on a geographical “fair share” basis, regardless of á particular community’s needs for state assistance. A finding that the Department was given discretionary authority to allocate state funds is consistent with the legislation which established the Department of Community Affairs and gave the Department the broad mandate of coordinating and supervising regional housing and land-use planning activities on behalf of the State. See 71 P.S. § 670.101 (Supp.1977).
Thus, the relevant inquiry is not, as the majority states, whether the Department has demonstrated the unconstitutionality of Upper St. Clair’s ordinance either on its face or as applied. Rather, the relevant inquiry is whether the Department, in determining that a grant of funds to Upper St. Clair was not advisable, abused its discretion. We may interfere with the agency’s decision only if the agency’s findings are not supported by substantial evidence, clear errors of law were made or constitutional rights violated. Ramey Borough v. Commonwealth of Pennsylvania Department of Environmental Resources, 466 Pa. 45, 351 A.2d 613 (1976). See Administrative Agency Law, Act of June 4, *5661945, P.L. 1388, § 44, 71 P.S. § 1710.44 (1962). The record clearly established that the agency’s action conforms to these requirements, and should be sustained.
The only finding necessary to uphold the agency’s denial of Upper St. Clair's application is that the Township failed to demonstrate a pressing need, as compared to other applicants, for a portion of limited State funds available for park development. As appellees admit, the burden of establishing a right to a statutory grant is upon the applicant. Evans v. United States, 65 F.Supp. 183, 186 (W.D.Va.), aff’d, 329 U.S. 668, 67 S.Ct. 78, 91 L.Ed. 590 (1946). “[I]n administrative proceedings, an applicant for relief, benefits or a privilege has the burden of proof.” P.L.E., Administrative Law and Procedure § 42; accord Seroskie v. Unemployment Compensation Board, 169 Pa.Super. 470, 82 A.2d 558 (1951).
On the record, there can be no doubt the agency’s finding that the Township failed to demonstrate a pressing need for State park funds, wholly apart from the agency’s separate consideration of the exclusionary zoning issues, is supported by substantial evidence. The majority, without elaboration, dismisses the evidence establishing Upper St. Clair’s lack of need for the Project 500 funds. This treatment is plainly inconsistent with our scope of review of administrative actions.
The record reveals no lack of open space or parkland in Upper St. Clair and the Township has since 1968 substantially expanded the 130 acres devoted to local parkland. The Department of Community Affairs participated in this expansion program, providing $325,000 in Project 500 funds.6 These facts alone fully support the Department’s determination made in its sound discretion.
Moreover, scarce State funds should not be available on demand to any entity which proclaims only that it is not violating any constitutional provisions. Rather, those funds may, within proper agency discretion, be used to advance *567public policy. While a community, such as Upper St. Clair, may have a “right” to enact a zoning ordinance which, within the constitution, protects its character and self interest, it does not have a concomitant right to have the State pay for its parks. In allocating limited funds, a state agency in determining whether it is advisable to grant that community funding pursuant to its legislative authority, may properly consider such things as community development policies, general access to the proposed facility, the community’s needs for the facility and the community’s independent ability to finance the project.
Because the record clearly supports the determination of the Department of Community Affairs that allocating funds to Upper St. Clair was not advisable, the agency’s discretionary action must be upheld. To do otherwise discourages governmental officials from exercising their discretionary authority to serve the interests of all individuals in the Commonwealth and advance state and national public interests. Accordingly, I would reverse the decision of the Commonwealth Court and reinstate the action of the Department of Community Affairs.
NIX, J., joins in this dissenting opinion.

. The administrative pane] was composed of three persons outside of the Department of Community Affairs: Gordon Cavanaugh, Chairperson and Executive Director of the Housing Assistance Council, Washington, D.C.; Charles M. Hill, Jr., Secretary of Local and Community Affairs for the state of Wisconsin; and Thacher Longstreth, Executive Director of the Philadelphia Chamber of Commerce.


. Upper St. Clair had already received from the Department of Community Affairs $325,000 in state assistance for expansion of the township’s parkland.


. Upper St. Clair does not dispute most of the facts underlying this conclusion. Rather, it argues that these facts are irrelevant if they do not support the conclusion that the Township is unconstitutionally exclusionary.


. See Land and Water Conservation and Reclamation Act, Act of January 19, 1968, P.L. (1967) 966, 32 P.S. § 5116(b)(V) empowering the Department of Community Affairs to determine “the advisability of granting State aid.”


. A limited scope of review preserves the well-recognized value of an agency’s special knowledge acquired through repeated administra*564tion in the agency’s specialized field. B. Schwartz, Administrative Law § 204, pp. 579-80 (1976). As Professor Schwartz indicates, the considerations which have combined to narrow the scope of judicial review are calendar pressure and deference to the administrative expert.


. Appellants assert this expenditure amounts to an average of approximately $21.09 for each of Upper St. Clair’s 15,411 inhabitants, while the per capita appropriation to the Department of $75 million would be $6.82 for each inhabitant of the Commonwealth.